Citation Nr: 0602073	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  03-28 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
actinic keratosis claimed as due to exposure to ionizing 
radiation.  

2.  Entitlement to service connection for basal cell 
carcinoma and squamous cell carcinoma claimed as due to 
exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from July 1942 to March 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

In January 2006, the veteran's representative filed a motion 
to advance the veteran's case on the Board's docket.  A 
Deputy Vice Chairman of the Board has granted that motion, 
and the case is now before the Board for appellate 
consideration.  

The issues of entitlement to service connection for actinic 
keratosis, basal cell carcinoma, and squamous cell carcinoma, 
all claimed due to exposure to ionizing radiation are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision dated in April 1995, the RO 
confirmed its prior denial of entitlement to service 
connection for the veteran's skin condition, including 
actinic keratosis, on the basis that no new evidence had been 
received showing the condition was incurred in or aggravated 
by active service.  

2.  Evidence added to the record since the April 1995 
decision includes an April 2002 VA examination report in 
which the physician diagnosed the veteran as having actinic 
keratosis secondary to exposure to ionizing radiation; this 
evidence is so significant that it must be considered to 
fairly decide the merits of the claim.  




CONCLUSIONS OF LAW

1.  The April 1995 RO determination that denied service 
connection for actinic keratosis due to exposure to ionizing 
radiation is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  Evidence received since the April 1995 decision denying 
service connection for actinic keratosis due to exposure to 
ionizing radiation is new and material; accordingly, the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (effective prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking service connection for 
actinic keratosis, which he contends is due to exposure to 
ionizing radiation in service.  Implicit in his presentation 
is the contention that evidence added to the record since the 
most recent denial of his claim in April 1995 is new and 
material warranting reopening of the claim.  The record 
includes statements from the veteran to the effect that his 
professional background includes being the Director of 
Research and Development at International Harvester for 25 
years, which included several years in the nuclear field. 

Initial matter

In its November 2002 rating decision from which this appeal 
arises, the RO stated that the veteran had filed a claim for 
reopening in April 2001.  The November 2002 rating decision, 
in pertinent part, denied service connection for actinic 
keratosis, which the veteran contends is due to exposure to 
ionizing radiation in service.  The veteran disagreed with 
that decision, and in its September 2003 statement of the 
case the RO noted that the veteran had first filed a claim 
for service connection for a skin disorder in 1984.  The RO 
did not mention that it had denied service connection for 
actinic keratosis in its February 1985 rating decision or 
that in April 1995 it continued denial of service connection 
for skin disability claimed due to exposure to ionizing 
radiation.  It made no determination regarding whether there 
was new and material evidence to reopen the claim, and in its 
November 2002 rating decision the RO denied the claim on the 
merits.  

Although the RO essentially reopened the claim and 
readjudicated it on the merits, the Board must still address 
the matter of new and material evidence here.  This is 
significant to the Board because the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
(the Board does not have jurisdiction to review the claim on 
a de novo basis in the absence of a finding that new and 
material evidence has been submitted).  

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 &West 
Supp. 2005).  Regulations implementing the VCAA are at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
applies in the instant case.  As the decision below 
constitutes a full grant of that part of the claim being 
addressed, the appellant is not prejudiced by Board review at 
this point, and there is no need for an exposition of the 
effect of the VCAA on this claim.  The amended 38 C.F.R. § 
3.156(a) contains a new definition of "new and material" 
evidence.  However, it applies only to claims to reopen filed 
on or after August 29, 2001, and does not apply in the 
instant case, as the appellant filed his petition to reopen 
his claim in April 2001.  

Law and regulations

Service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Finality/new and material evidence

Generally, a claim that has been denied in a determination by 
an agency of original jurisdiction may not thereafter be 
reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception 
to this rule is 38 U.S.C.A. § 5108, which provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  
Evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

As noted earlier, amendments to 38 C.F.R. § 3.156(a) revised 
the standard for new and material evidence, and those 
amendments apply to claims to reopen received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 2001).  
Because the veteran filed the instant petition to reopen in 
April 2001, 38 C.F.R. § 3.156(a) as in effect prior to August 
29, 2001 applies.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (in 
effect for claims to reopen filed prior to August 29, 2001); 
see Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Duran v. Brown, 
7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

Background and analysis

The veteran is seeking service connection for actinic 
keratosis, which he contends is due to exposure to ionizing 
radiation, and filed his current claim in April 2001.  Prior 
to that time, the RO denied service connection for actinic 
keratosis in a February 1985 rating decision, and the veteran 
did not appeal that decision.  In June 1994, the veteran 
requested that his claim for service connection for his skin 
condition be reopened, and in response the RO notified the 
veteran that to reopen his claim he must submit new medical 
proof to show that his condition was caused or made worse by 
his military service.  The veteran did not respond to that 
request for evidence, and in a letter dated in April 1995 the 
RO denied the claim and provided the veteran notice of his 
appellate rights.  He did not appeal that decision, and it is 
final.  38 U.S.C.A. § 7105.

Evidence of record at the time of the April 1995 RO decision 
included service medical records with the veteran's March 
1946 separation examination showing that his skin was 
evaluated as normal.  Other evidence of record included a 
flight surgeon's memorandum dated in June 1945 and individual 
flight logs for the veteran for July and August 1945 showing 
he was stationed at Alamogordo Army Air Field, Alamogordo, 
New Mexico, at that time.  

Also of record were copies of journal articles on skin damage 
by ionizing radiation and a printout of a Medline search 
requesting abstracts of articles concerning radiation and 
skin pigmentation.  Evidence of record also included the 
report of a January 1985 VA examination at which the 
diagnoses included actinic keratosis of the hands.  

In its April 1995 decision denying the claim, the RO 
determined that the veteran had not submitted new medical 
proof to show that his condition was caused or made worse by 
his military service.  

Evidence added to the record since the April 1995 decision 
includes private medical records dated from 1998 to 2001 
showing the veteran has been diagnosed as having actinic 
keratosis.  It also includes a July 1995 newspaper article 
about the experimental explosion of the atomic bomb at the 
TRINITY test in July 1945 and the nature of the news coverage 
at the time.  Also added was a sketch of a cloud-like 
formation captioned "Dawn" with a description of the sights 
and sounds at the time of the detonation of the atomic bomb 
on July 16, 1945.  

Other evidence added to the record includes the report of an 
April 2002 VA examination at which it was noted that the 
veteran had been at an air base within 40 miles of the atomic 
test in New Mexico in July 1945.  The diagnoses reported by 
the physician included actinic keratosis secondary to 
ionizing radiation from the July 1945 atomic bomb testing.  

Also added was a September 2002 letter from DTRA in which 
stated that Project TRINITY, an atmospheric nuclear test, was 
conducted at the Alamogordo Bombing Range, New Mexico, on 
July 16, 1945.  DTRA stated that Project TRINITY was 
conducted approximately 60 miles north of the veteran's 
location at the Alamogordo Army Air Field.  DTRA noted the 
veteran's Individual Flight Record did not show any missions 
on the date of the test and concluded the veteran would not 
have received measurable at fallout from the bomb's nuclear 
cloud at the airfield.  Additionally, DTRA stated that after 
a careful search of available dosimetry data, it found no 
record of radiation exposure for the veteran and said that 
available Army Air Corps records do not confirm the veteran's 
participation in Project TRINITY.  

The Board finds the April 2002 VA examination report and the 
September 2002 DTRA letter are new and material evidence.  
Neither the examination report nor the DTRA memorandum was 
previously of record and both address the matter of whether 
the veteran was exposed to ionizing radiation in service, 
which is a vital element of the claim.  Further, the 
April 2002 examination report not only concludes that the 
veteran was exposed to ionizing radiation in service, it also 
relates the veteran's actinic keratosis to that exposure.  
Neither the April 2002 VA examination report nor the DTRA 
letter is duplicative or cumulative of evidence previously of 
record and both certainly bear directly and substantially on 
the matter of radiation exposure.  

Remembering that this evidence is to be assumed credible for 
the purposes of determining whether a claim should be 
reopened, the Board finds the April 2002 VA examination 
report September 2002 DTRA memorandum so significant that 
they must be considered to fairly decide the merits of the 
claim.  This new evidence therefore serves to reopen the 
claim.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for actinic keratosis due 
to exposure to ionizing radiation is reopened; the appeal is 
granted to that extent only.  


REMAND

As described above, the veteran is seeking service connection 
for actinic keratosis due to exposure to ionizing radiation, 
and having been reopened, the claim will be reviewed on a de 
novo basis after additional development.  Also on appeal is 
the matter of entitlement to service connection for basal 
cell carcinoma and squamous cell carcinoma both claimed due 
to exposure to ionizing radiation.  Medical evidence shows 
that the veteran's actinic keratosis was diagnosed in the 
1980s and the skin cancers, basal cell carcinoma and squamous 
cell carcinoma, were diagnosed in the 1990s.  

The veteran contends that his actinic keratosis, basal cell 
carcinoma, and squamous cell carcinoma are due to exposure to 
radiation while he was stationed at the Army Air Force Base, 
Alamogordo, New Mexico.  The veteran does not contend that he 
participated in Operation TRINITY.  Rather, he states that he 
was stationed at the air base from June 1945 to October 1945 
and was a B-29 pilot and later became an engineer and worked 
in the energy research and development field, including 
nuclear energy, for over thirty years.  

The veteran has submitted his Individual Flight Logs for July 
and August 1945 and states that on the day of the atomic bomb 
test on July 16, 1945, scheduled training flights from the 
air base were cancelled without explanation.  He states that 
instead he and his flight crew were involved in ground combat 
crew training and would most likely have been exposed to 
radioactive fallout in the flight operations area.  

In response to the September 2002 DTRA letter, the veteran 
disputes the statement that the TRINITY nuclear cloud drifted 
northeast from ground zero arguing it was not supported by 
factual data.  He states that weather patterns in that area 
were well known by pilots.  The veteran argues that TRINITY 
took place at the ideal time of month and day to maximize the 
spread of radioactive fission fragments over the Alamogordo 
Army Air Force Base flight operations.  He states that at 6am 
the ground temperature was about 60 to 70 F and by 10am the 
temperature reached 110 F on the desert floor causing heavy 
vertical thermal drafts, and that as a consequence the wind 
would cause heavy sand storms.  The veteran states that the 
desert floor temperature would subside to 70 or 80 F followed 
by decreased wind velocity and that dust and sand would then 
settle over the base.  He states that prevailing winds were 
always northwest to southeast, which was ideal for fallout 
from TRINITY and that mountain ranges on both east and west 
sides of the base assured that the winds funnelled southeast 
to the base.  The veteran argues that in this way damaging 
radioactive fallout could have occurred at the Alamogordo 
Army Air Force Base.  

In the development of the veteran's claim for service 
connection for basal cell carcinoma and squamous cell 
carcinoma, the RO requested that DTRA provide radiation 
exposure information for the veteran.  In its response dated 
in September 2002, DTRA stated that during July 1945 the 
veteran was stationed at the Army Air Field Base, Alamogordo, 
New Mexico and there were no indications in his service 
record or in his unit's morning reports that he was given 
duty in support of Project TRINITY.  DTRA stated that the 
veteran was a B-29 pilot but had no missions on July 16, 
1945.  

DTRA went on to say that Project TRINITY was conducted 
approximately 60 miles north of the veteran's location at the 
airfield.  DTRA stated that historical sources showed that 
the TRINITY nuclear cloud drifted northeast of ground zero 
and that the veteran would not have received measurable 
fallout at the airfield.  DTRA said that additionally, after 
a careful search of available dosimetry data, it found no 
record of radiation exposure for the veteran.  DTRA stated 
that in summary, Army Air Corps records do not confirm the 
veteran's participation in Project TRINITY.  

For claims based on exposure to ionizing radiation, 38 C.F.R. 
§ 3.311 provides a procedural framework for development of 
claims in which certain diseases, including skin cancer, did 
not become manifest within the one-year presumptive period 
specified in 38 C.F.R. § 3.307 and 38 C.F.R. § 3.309 and it 
is contended that the disease is a result of exposure to 
ionizing radiation in service.  If a claim is based on a 
disease not listed in 38 C.F.R. § 3.311, the claim is 
nevertheless to be considered under the regulation provided 
the claimant has cited or submitted competent scientific or 
medical evidence that the claimed condition is a disease that 
may be inducted by ionizing radiation, meeting the definition 
of a radiogenic disease.  See 38 C.F.R. § 3.311(b)(2), (4).  
As the VA physician who examined the veteran in April 2002 
related the veteran's actinic keratosis to exposure to 
ionizing radiation, the Board accepts this as competent 
evidence that actinic keratosis may be induced by ionizing 
radiation and is therefore a radiogenic disease under 
38 C.F.R. § 3.311.  

The provisions of 38 C.F.R. § 3.311 are applicable to the 
veteran's claims and state that an assessment will be made as 
to the size and nature of the radiation dose or doses.  See 
38 C.F.R. § 3.311(a).  While DTRA stated that the veteran 
would not have received radiation fallout at the airfield, it 
did not explicitly take into account the veteran's argument 
that prevailing winds and desert conditions could have 
carried radioactive materials to his air base not only on 
July 16, 1945, but also in the following days.  

In addition to the foregoing, the Board notes that in a May 
2003 study the National Research Counsel (NRC) reported that 
reconstructions of veterans' exposures to ionizing radiation 
used for determining VA benefits eligibility had been 
underestimated.  See A Review of the Dose Reconstruction 
Program of the Defense Threat Reduction Agency, The National 
Academies Press, May 8, 2003).  Since that time DTRA has 
reportedly developed revised dose reconstruction procedures 
based on the NRC report.  

In view of the veteran's assertions and his professional 
background and in light of DTRA's revised procedures that may 
affect the claim, DTRA should be requested to review the 
veteran's case with consideration of the veteran's 
contentions and arguments.  It is the judgment of the Board 
that DTRA should be requested to provide a radiation dose 
estimate for the veteran and that in constructing that dose 
estimate DTRA should be requested to consider the duration of 
the veteran's assignment at the Army Air Force Base, 
Alamogordo, New Mexico and his statements about the 
circumstances of his service.  In particular, the Board notes 
that the veteran has stated that his duties included ground 
as well as air training, he has made detailed assertions 
about the prevailing winds and atmospheric conditions, and he 
has stated that in September 1945 his hands and face became 
sensitive to sunlight and his scalp hair fell out in areas, 
but later grew back.  

If, after resubmission of the case to DTRA, if it is 
determined that the veteran was exposed to ionizing 
radiation, the AMC should proceed with additional development 
prescribed by 38 C.F.R. § 3.311, including referral to the 
Under Secretary for Benefits, followed by readjudication of 
the claims.

The AMC should also ensure compliance with all notification 
and development actions required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & West Supp. 2005).  See also 38 
C.F.R. § 3.159 (2005).

In view of the foregoing, this case is REMANDED for the 
following actions:  

1.  The AMC must review the claims file 
and ensure that all notice and 
development actions required by 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
West Supp. 2005), 38 C.F.R. § 3.159 
(2005).  The AMC's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the appellant which evidence VA will 
obtain and which evidence the appellant 
is expected to present.  The AMC should 
provide the appellant written 
notification specific to his claims.  The 
veteran should further be requested to 
submit all evidence in his possession 
that pertains to any of his claims and 
has not been submitted previously.  See 
38 C.F.R. § 3.159(b)(1) (2005).  

2.  The AMC should request that DTRA 
provide a new radiation dose estimate for 
the veteran.  In constructing the dose 
estimate, DTRA should be requested to 
consider the veteran's presence at the 
Army Air Force Base, Alamogordo, New 
Mexico, on July 16, 1945, the date of the 
TRINITY test and his continued assignment 
there into October 1945, his statements 
that his duties included ground as well 
as flight training, his statements about 
the prevailing winds and atmospheric 
conditions, and his statement that in the 
following months his hands and face 
became sensitive to sunlight and he lost 
patches of hair, but it later grew back.  
DTRA should be provided with a copy of 
the veteran's statements regarding his 
contentions, including his January 2003 
letter to his representative along with 
attachments to the letter.  

3.  Thereafter, the AMC should make a 
determination as to whether the veteran 
was exposed to ionizing radiation, and if 
so, proceed with additional development 
prescribed by 38 C.F.R. § 3.311, 
including referral to the Under Secretary 
for Benefits.  

4.  The AMC should thereafter complete 
any additional development indicated by 
the state of the record.  The AMC should 
then adjudicate the claim of entitlement 
to service connection for actinic 
keratosis claimed as due to exposure to 
ionizing radiation on a de novo basis, 
and should readjudicate the claims of 
entitlement to service connection for 
basal cell carcinoma and squamous cell 
carcinoma, both claimed as due to 
exposure to ionizing radiation.  

4.  If any benefit sought on appeal is 
not granted, the AMC should issue an 
appropriate supplemental statement of the 
case, and the veteran and his 
representative should be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


